Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 1 February 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Febry. 1st. 1807

I enclose two letters my beloved friend which I request you will give to Adelaide I have not recieved your promissed letter I will not say that I anticipate much pleasure from its perusal as I think it is an answer to a letter I wrote you which has caused me much regret still to hear from you at all affords me so much real satisfaction. I anxiously await its arrival firmly convinced that you cannot censure me more than I merit. The Children are both with me George is very well John has a cold but is not sick We are all going down to Quincy next Wednesday to attend the Assembly the first of which is to be on Wednesday Eveng. I have not a word of News—and only wish I could hasten the period of your return which is ardently desir’d by your most sincerely / affectionate Wife
L C Adams